Citation Nr: 0800226	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  98-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to apportionment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  
He died in January 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 determination of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was most recently before 
the Board in September 2003.

The appellant was afforded a hearing before the Board in 
August 2001 before an Acting Veterans Law Judge (VLJ) who is 
no longer employed by the Board.  In October 2007 the Board 
advised the appellant by letter that the law requires that 
the VLJ who conducts a Board hearing on appeal must 
participate in any decision on that appeal.  38 C.F.R. § 
20.707.  In addition, the appellant was asked whether she 
desired to have a new Board hearing.  In an October 2007 
response, the appellant indicated that she did not desire 
another Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that this case involves the issue of the 
appellant's entitlement to apportionment of the veteran's 
pension benefits from her date of claim in April 1998 until 
the veteran's date of death in January 2001.

In September 2007 the Board received evidence (including the 
appellant's tax return from 2000 and a June 10, 2006 letter 
from a social services worker) not previously considered by 
the RO that is pertinent to the issue on appeal.  In response 
to a waiver solicitation request by the Board dated in 
November 2007, the appellant, in a November 2007 response, 
indicated that she wanted to have the case remanded to the 
AOJ so that it could first review this evidence for this 
claim.  Given the veteran's request, the case must be 
remanded to the AOJ for initial review and consideration.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§§ 19.37(b), 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following:

The AOJ must readjudicate the issue on 
appeal with consideration of the 
additional evidence received since the 
most recent supplemental statement of the 
case.  If the benefit sought is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
her representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





